DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-2, 5-6, 8-9, 12-16, 19-26 are pending and have been examined in this application. Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-20 are amended, claims 3-4, 7, 10-11, 14, 17-18 are cancelled, claims 21-26 are new.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Objections
Claims 15, 16, 19, 20, 25, 26 are objected to because of the following informalities:  
Claim 15 line 8 “of a size to allow operable to allow movement” appears to be a typo with too many words.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 8-9, 12-16, 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first mesh layer (Applicant’s 12), which has openings of a size operable to allow insects through, being positioned between the air inlet opening made by 4 in FIG 2, and the second mesh layer (applicant’s 16) which has openings small enough to prevent insects from leaving the electrocution space, it does not reasonably provide enablement for the first mesh layer (12) having openings 1/8th inch, or a second mesh layer (16) having openings ½ inch. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Based on the claims, an insect would be sucked through applicant’s inlet opening but would not be able to pass through the first mesh with the small openings to contact the second mesh with the larger openings, and therefore would not be electrocuted. Alternatively, an insect’s remains would possibly be blown through the second mesh with the larger openings, which is contradictory to applicant’s disclosure which describes an insect following airflow through the air inlet end, being able to pass through 4, 12, and then be stopped by 16 such that it cannot escape. (see additionally 112b rejection below).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-9, 12-16, 19-26, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 defines the “first mesh layer” (12 in applicant’s drawings) and the “second mesh layer” (16 in applicant’s drawings), the first mesh layer being between the second mesh layer and the opening, the second mesh layer being between the fan and the first mesh layer (as in FIG 2 of applicant’s drawings). 
This is directly contrary to the recitation of the layers in the previous claim set, and in the dependent claims. Applicant’s disclosure demonstrates that the mesh layer which is analogous with the first mesh layer (12) has the ½ inch openings in order to allow insects into the electrocution space as seen in FIG 2, and the mesh layer which is analogous with the second mesh layer (16) has the 1/8th inch openings to prevent insects from leaving the electrocution space as seen in FIG 2. 
Applicant’s previous claim set referred to the first mesh layer as layer 16, and the second mesh layer as layer 12. As such, the previously presented dependent claims are now indefinite since there is no disclosure of a system where the first mesh layer (12) has 1/8th inch openings, and the second mesh layer (16) has ½ inch openings, at least because this would prevent insects from entering the electrocution space at all, or otherwise allow insect debris to be blown out of the electrocution zone and at a user. The claims have been examined as best understood and the first mesh layer (12) has been interpreted as having the ½ inch openings to allow insects to pass into the electrocution zone, and the second mesh layer (16) has been interpreted as having the 1/8th inch openings to prevent insects from leaving the electrocution zone. 
Independent claims 8 and 15 and their dependents are also indefinite for this same reasoning

Claim 15 recites “a number of openings” throughout the claims, which is indefinite because it is unclear if “a number” refers to 0, 1, or 2+ since all three would be considered “a number”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 rerecites the limitation of there being an insect killing component which has an electrical component for electrocuting the weak-flying insects. Claim 15, the independent claim from which claim 20 depends, already recites the killing component having an electrical component to electrocute the weak-flying insects.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-9, 12-16, 19-21, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 4908978 A) to Zacharias.
In regards to claim 1, Zacharias anticipates a personal comfort and insect control device comprising: a. an air inlet end (Zacharias; end through 14); b. an air outlet end (Zacharias; end beyond 39); c. a fan component (Zacharias; 39) configured to create airflow into the device through the air inlet end and provide airflow out of the device through the air outlet end (Zacharias; air can be pushed in or out in either direction through 12, Col 3 lines 9-17), further wherein the airflow into the device is operable to draw one or more insects into the device (Zacharias; Col 3 lines 9-17 insects drawn into 12, Col 3 lines 20-26), and further wherein the airflow out of the device is operable to provide personal comfort to the user (Zacharias; airflow out may provide ‘personal comfort’ through the removal of insects from the air); d. an insect trapping component (Zacharais; 16, 17), comprising a first mesh layer positioned inside the device (Zacharias; 16), wherein the first mesh layer comprises a plurality of openings of a size operable to allow movement of one or more insects from the air inlet end through the first mesh layer when the one or more insects are drawn into the device through the air inlet end by the fan component (Zacharias; Col 2 lines 28-33, the mesh of 16 having half inch openings), and a second mesh layer (Zacharias; 17) positioned between the first 2mesh layer and the fan component (Zacharias; see FIG 2), wherein the second mesh layer comprises a plurality of openings of a size operable to prevent movement of the one or more insects through the second mesh layer whereby the one or more insects are trapped between the first mesh layer and second mesh layer (Zacharias; Col 2 lines 28-33 the mesh 17 having one eighth inch openings which is small enough to keep insects trapped in the space); and e. an insect killing component (Zacharias; electrical connection wires, 31, 32, in combination with the meshes 16, 17), comprising an electrical component connected to the first mesh layer and the second mesh layer (Zacharias; see FIG 2, FIG 3, and FIG 4) wherein a simultaneous touching of the first mesh layer and the second mesh layer by the one or more insects triggers an electrical charge from the electrical component killing the one or more insects (Zacharias; Col 1 lines 41-46, and Col 3 lines 20-26; the insect is in contact with both mesh layers thus activating electrocution).  

    PNG
    media_image1.png
    732
    733
    media_image1.png
    Greyscale


In regards to claim 2, Zacharias anticipates the device of claim 1, wherein the fan component comprises a shaft and a plurality of blades configured to rotate about the shaft, thereby providing the airflow through the device (Zacharias; see fan 39 in FIG 2 which has fan blades around a shaft).  

In regards to claim 5 as best understood, Zacharias anticipates the device of claim 1, wherein the first mesh layer comprises one-eighth inch openings (Zacharais teaches where mesh layer 17 has 1/8th inch openings Col 2 lines 28-33 which prevent insects from leaving the space).  

In regards to claim 6 as best understood, Zacharias anticipates the device of claim 5, wherein the second mesh layer comprises half inch openings (Zacharias teaches where mesh layer 16 has ½ inch openings Col 2 lines 28-33 which allow insects to enter the space).  

In regards to claim 8, Zacharias anticipates a device useful for both providing personal comfort and providing insect control, the device comprising: a. a fan component (Zacharias; 39); b. a trapping component (Zacharais; 16, 17) comprising a first mesh layer (Zacharias; 16) positioned inside the device, the first mesh layer comprising a plurality of openings of a size operable to allow movement of one or more insects through the first mesh layer (Zacharias; Col 2 lines 28-33, the mesh of 16 having half inch openings), and a second mesh layer (Zacharias; 17) positioned between the first mesh layer and the fan component (Zacharias; see FIG 2), the second mesh layer comprising a plurality of openings of a size operable to prevent movement of the one or more insects through the second mesh layer (Zacharias; Col 2 lines 28-33 the mesh 17 having one eighth inch openings which is small enough to keep insects trapped in the space); and c. a killing component (Zacharias; electrical connection wires, 31, 32, in combination with the meshes 16, 17) connected to the first mesh layer and the second mesh layer (Zacharias; see FIG 2, FIG 3, and FIG 4) wherein a simultaneous touching of the first mesh layer and the second mesh layer by the one or more insects triggers an electrical charge to kill the one or more insects (Zacharias; Col 1 lines 41-46, and Col 3 lines 20-26; the insect is in contact with both mesh layers thus activating electrocution).  

In regards to claim 9, Zacharias anticipates the device of claim 8, wherein the fan component comprises a shaft and a plurality of blades configured to rotate about the shaft, thereby providing the airflow through the device (Zacharias; see fan 39 in FIG 2 which has fan blades around a shaft).  

In regards to claim 12 as best understood, Zacharias anticipates the device of claim 8, wherein the first mesh layer comprises one-eighth inch openings (Zacharais teaches where mesh layer 17 has 1/8th inch openings Col 2 lines 28-33 which prevent insects from leaving the space).  

In regards to claim 13 as best understood, Zacharias anticipates the device of claim 12, wherein the second mesh layer comprises half inch openings (Zacharias teaches where mesh layer 16 has ½ inch openings Col 2 lines 28-33 which allow insects to enter the space).  

In regards to claim 15, Zacharias anticipates a device useful for killing only weak-flying insects, the device comprising: a. a fan component (Zacharias; 39); b. a trapping component (Zacharais; 16, 17), wherein the trapping component comprises a first mesh layer (Zacharias; 16) and a second mesh layer (Zacharias; 17), wherein the second mesh layer is positioned between the first mesh layer and the fan component (Zacharias; see FIG 2), wherein the first mesh layer comprises a number of openings of a size to allow operable to allow movement of the weak-flying insects through the first mesh layer as the weak-flying insects are pulled by the fan component into the device (Zacharias; Col 2 lines 28-33, the mesh of 16 having half inch openings), and wherein the second mesh layer comprises a number of openings of a size to prevent movement of the weak-flying insects through the second mesh layer  (Zacharias; Col 2 lines 28-33 the mesh 17 having one eighth inch openings which is small enough to keep insects trapped in the space); and c. a killing component (Zacharias; electrical connection wires, 31, 32, in combination with the meshes 16, 17) connected to the first mesh layer and the second mesh layer (Zacharias; see FIG 2, FIG 3, and FIG 4) wherein a simultaneous touching of the first mesh layer and the second mesh layer by the weak-flying insects 5triggers an electrical charge from the killing component thereby killing the weak-flying insects (Zacharias; Col 1 lines 41-46, and Col 3 lines 20-26; the insect is in contact with both mesh layers thus activating electrocution).  

In regards to claim 16, Zacharias anticipates the device of claim 15, wherein the fan component comprises a shaft and a plurality of blades configured to rotate about the shaft, thereby providing the airflow through the device (Zacharias; see fan 39 in FIG 2 which has fan blades around a shaft).  

In regards to claim 19 as best understood, Zacharias anticipates the device of claim 15, wherein the first mesh layer comprises one-eighth inch openings (Zacharais teaches where mesh layer 17 has 1/8th inch openings Col 2 lines 28-33 which prevent insects from leaving the space) and wherein the second mesh layer comprises half inch openings (Zacharias teaches where mesh layer 16 has ½ inch openings Col 2 lines 28-33 which allow insects to enter the space).  

In regards to claim 20, Zacharias anticipates the device of claim 19, wherein the insect killing component comprises an electrical component (Zacharias; electrical connection wires, 31, 32, in combination with the meshes 16, 17) configured to electrocute the weak-flying insects (Zacharias; Col 1 lines 41-46, and Col 3 lines 20-26; the insect is in contact with both mesh layers thus activating electrocution).  

In regards to claim 21, Zacharias anticipates the device of claim 1, further comprising a spacer (Zacharias; any of 18) between the first mesh layer and second mesh layer positioned to hold the first mesh layer and second mesh layer parallel to each other (Zacharias; see FIG 2) and to provide a small space between the first mesh layer and second mesh layer (Zacharias; Col 1 lines 41-46, and Col 3 lines 20-26; the insect is in contact with both mesh layers thus activating electrocution, small enough space to allow the insect to contact both meshes).  

In regards to claim 23, Zacharias anticipates the device of claim 8, further comprising a spacer (Zacharias; any of 18) between the first mesh layer and second mesh layer (Zacharias; see FIG 2) positioned to provide a small space between the first mesh layer and second mesh layer (Zacharias; Col 1 lines 41-46, and Col 3 lines 20-26; the insect is in contact with both mesh layers thus activating electrocution, small enough space to allow the insect to contact both meshes).  

In regards to claim 25, Zacharias anticipates the device of claim 15, further comprising a spacer (Zacharias; any of 18) between the first mesh layer and second mesh layer positioned to hold the first mesh layer and second mesh layer apart (Zacharias; see FIG 2), thereby affording a small space between the first mesh layer and the second mesh layer (Zacharias; Col 1 lines 41-46, and Col 3 lines 20-26; the insect is in contact with both mesh layers thus activating electrocution, small enough space to allow the insect to contact both meshes).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4908978 A) to Zacharias.
In regards to claim 22, Zacharias teaches the device of claim 21, but fails to explicitly teach wherein the spacer is one-eighth inch in width.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zacharias such that the spacers which create a space between the first and second meshes are approximately 1/8th inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The motivation for doing so would be to make a trapping and electrocution space large enough for a pest insect to pass through and enter the space, while small enough for the insect to reliably touch both meshes and become electrocuted.


In regards to claim 24, Zacharias teaches the device of claim 23, but fails to explicitly teach wherein the spacer is one-eighth inch in width.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zacharias such that the spacers which create a space between the first and second meshes are approximately 1/8th inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The motivation for doing so would be to make a trapping and electrocution space large enough for a pest insect to pass through and enter the space, while small enough for the insect to reliably touch both meshes and become electrocuted.


In regards to claim 26, Zacharias teaches the device of claim 25, but fails to explicitly teach wherein the small space afforded by the spacer is one-eighth inch in width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zacharias such that the space created by the spacers between the first and second meshes are approximately 1/8th inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The motivation for doing so would be to make a trapping and electrocution space large enough for a pest insect to pass through and enter the space, while small enough for the insect to reliably touch both meshes and become electrocuted.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 8-9, 12-16, 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647